Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the Remarks filed 05/17/2021 have been fully considered but they are not persuasive. 

Applicant had argued in the Remarks filed 03/01/2021 at page 10 that:
The USPTO publication July 2015 Update: Subject Matter Eligibility (hereinafter called the “July 2015 Update” sets forth a subject matter eligibility analysis discussion to, “ensure that a claimed concept is not identified as an abstract idea unless it is similar to at least one concept that the courts have identified as an abstract idea.  July 2015 Update, p. 3.  For at least these reasons, the § 101 rejections of the claims should be withdrawn.

In response, in the 03/16/2021 Final Office Action the examiner respectfully declined to apply the framework of the July 2015 Update and set forth his rationale for doing so at pages 3 and 4 of the Final.  (“All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance [of the 2019 Guidance].”).  USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) hereinafter “Guidance”.
Applicant argues at page 8 of the current Remarks that Applicant’s comparison of the pending claims to Examples 1 and 2 of the USPTO’s published examples for subject DDR case in Example 2, both issued prior to the current guidance (i.e., the 2019 Guidance), are useful illustrations of eligible subject matter, the examiner agrees.  However, the introduction to the USPTO’s listing of examples (hyperlink cited by Applicant at page 8 of the Remarks) cautions “[t]hese examples are a teaching tool to assist examiners and the public in understanding how the Office applies its eligibility guidance in certain fact-specific situations.”  (Emphasis added).  
	Nevertheless, the currently pending claims are not similar to Examples 1 and 2.  First, Example 1’s facts involved an invention relating to isolating and removing malicious code from electronic messages to prevent a computer from being compromised.  The claim is directed towards physically isolating a received communication on a memory sector and extracting malicious code from that communication to create a sanitized communication in a new data file.  The invention claimed in Example 1 is directed towards performing isolation and eradication of computer viruses, worms, and other malicious code, a concept inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract.
	Second, Example 2 was found eligible by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) (DDR).  There, instead of a computer network operating in its normal, expected manner by sending a website visitor to a third-party website apparently connected with a clicked advertisement, the claimed invention in DDR generated and directed the visitor to a hybrid page that presented (1) Id. at 1257.
	On the other hand, Applicant’s claimed invention involves generating a representation of data to represent information for an enterprise architecture tool and determine unknown processes of identified intermediaries executed from a shortcut.  The specification includes many explicit definitions, some of which have other explicit definitions nested inside them, including “EA tool” which is “intended to mean a tool that can at least organize the information via a data methodology (e.g., canonical model, non-canonical model, tree-like representation, etc.).”  This modeling and analysis is not a concept inextricably tied to computer technology or necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computers and information modeling.

	Applicant argues at pages 9 and 10 of the current Remarks that it would be both impractical and impossible for a person to “generate a representation of data to represent information for an enterprise architecture tool associated with a plurality of user perspectives” as claimed.  The examiner respectfully disagrees.
	The 2019 Guidance, at page 52, includes a description of the abstract idea grouping mental processes as “concepts performed in the human mind.”  Footnote 14, reproduced in its entirety below, expands on this description and is particularly relevant 
If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.

	The recited “a representation of data”, under the broadest reasonable interpretation in light of the present specification, is simply that – a representation or model that stands in the place of data.  This representation is used “to represent information for an enterprise architecture tool . . .”.  As discussed above, the specification defines an “EA [enterprise architecture] tool” as “intended to mean a tool that can at least organize the information via a data methodology (e.g., canonical model, non-canonical model, tree-like representation, etc.).”  Therefore, the representation is of a tool that can organize information according to some method or schema.  Applicant’s specification does not contain a description of, nor do the claims recite or require, computer components other than generic data processing elements.  Thus, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.
	Similarly, Applicant argues that “[n]o human mind can ‘receive a plurality of categorizations of data types to include within the representation of data’ as claimed”.  The examiner respectfully disagrees, as the representation of data has been discussed above to be a model, and categorizations to include within it would simply be further ways to organize data.  The argument, then, must rely on whether or not a human mind (or a human using a pen and paper) may receive classifications to apply within a model.  The 2019 Guidance, further describing the grouping of mental processes at page 52, states in full “mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).”  Having just created a e.g., receive) which classifications to apply to that same information set being represented.
	Finally, there is nothing which would prevent a human from generating a design pattern from connections drawn from within the model (the representation of data).  Design patterns are essentially reusable models or templates for solving common problems at a high level.  

	Applicant argues at pages 11 and 12 of the Remarks that the Step 2A, Prong Two analysis presented in the Office Action appears to fail to consider the claims as a whole.  The examiner respectfully disagrees.  The Office Action’s Prong Two analysis consists of three paragraphs.  Within those three paragraphs, there are three instances which make clear how the claims were evaluated:  (i) “when reading claims 1, 21, and 27 as a whole”, (ii) “such that the claim as a whole”, and (iii) “when reading claims 1, 21, and 27 as a whole.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        05/21/2021